838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Levi BURGESS, Plaintiff-Appellant,v.DEPARTMENT OF CRIMINAL RECORDS, Department of Corrections,Allyn R. Sielaff, James Sisk, W.P. Rogers,Attorney General Office, DavidGarraghty, W.P. Wright, R.A.Young, Defendants-Appellees.
No. 87-7288.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1987.Decided:  Feb. 2, 1988.

Levi Burgess, appellant pro se.
Eric Karl Gould Fiske, Office of Attorney General, for appellees.
Before WIDENER, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.*   Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Accordingly, we affirm the judgment below on the reasoning of the district court.  Burgess v. Department of Criminal Records, C/A No. 87-142-N (E.D.Va. July 21, 1987).


2
AFFIRMED.



*
 Although the district court failed to afford appellant the notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), we find this error harmless in view of appellant's lengthy response to the appellees' motion to dismiss filed pursuant to Fed.R.Civ.P. 12(b) and 56.  We agree with the district court that appellant has established no facts to support his claim that the institution has failed to protect him.  See Pressly v. Hutto, 816 F.2d 977 (4th Cir.1987).  In addition, we note that to the extent that appellant seeks a pardon and a reduction of his sentence, he must exhaust his state court remedies.  Preiser v. Rodriguez, 411 U.S. 475 (1973).  Finally, to the extent that appellant wants this Court to review his claims related to medical treatment and the loss of his legal papers, he must first raise those issues in the district court